Application in first proceeding for a determination as to the nominations of Charles Emerson and others for the offices of mayor and trustees, respectively, of the Incorporated Village of Island Park, as contained in petitions of the Peoples United Party filed in the Office of the Clerk of the Village of Island Park on February 26 and March 5, 1946.
Application in second proceeding for a determination as to the nominations of Charles Emerson and others for the offices of mayor and trustees, respectively, of the Incorporated Village of Island Park, as contained in petitions of the *847Progressive Citizens Party filed in the Office of the Clerk of the Village of Island Park on February 23 and March 5, 1946.
In these two proceedings, orders reversed on the law, without costs, and the applications to strike from the records of the Village Clerk of the Village of Island Park, Nassau County, the independent petitions of the Peoples United Party and the Progressive Citizens Party, nominating candidates for the offices of mayor and trustees, respectively, granted, without costs. The authenticating affidavits of the subscribing witnesses do not comply with the provisions of section 135 of the Election Law. (See Matter of Lyden v. Sullivan, 269 App. Div. 942, 943.) Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.